Exhibit 10.1
(CLASSIFIEDS PLUS, INC. LOGO) [c47377c4737701.gif]
THE SUN-TIMES COMPANY – MASTER SERVICES AGREEMENT
FINAL 02.26.08
This Master Services Agreement (“Agreement”) is entered into this the 26th day
of February, 2008 (“Effective Date”), by and between Classifieds Plus, Inc.
(hereafter referred to as “Company”) located at 6215 Sheridan Drive,
Williamsville, NY 14221, and The Sun-Times Company (hereinafter, referred to as
“Publisher”) located at 350 N. Orleans St., 10th Floor, Chicago, IL 60654.
Company and Publisher agree that this Agreement, when executed by Company and
Publisher shall constitute a binding agreement between Company and Publisher for
the provision of the Services (defined below) by Company to Publisher related to
the Program (defined below) in accordance with the terms and provisions of this
Agreement. For purposes of this Agreement, Company and Publisher are sometimes
individually hereinafter referre3d to as a “Party”, and collectively as the
“Parties”.
For and in consideration of the mutual promises contained in this Agreement,
Company and Publisher hereby acknowledge the following:
1. Recitals — The above referenced recitals are hereby incorporated into this
Agreement.
2. Term of Agreement – The term of this Agreement (the “Term”) shall be as
follows:
2.1 Pilot Term. This Agreement shall remain in effect for a period of ninety
(90) days from the date of the launch of the Fox Valley Publications (“FVP”)
classified ad-taking Services by Company on a pilot basis (“Pilot Term”). The
success of the Pilot Term will be measured based on the performance metrics set
forth in Sections 11.1.1, 11.1.2, 11.1.3, 11.1.4 and, if successful, will be the
first step in the rollout of Publisher’s newspapers’ classified ad-taking being
outsourced to the Company on the timeline set forth in Attachment A (“Project
Timeline”). Following the completion of the Pilot Term, the Parties will assess
the overall project performance based on the performance standards set forth in
sections 11.1.1, 11.1.2, 11.1.3, and 11.1.4. The Parties agree that the Pilot
will be determined successful if Company reaches or surpasses a goal of ninety
(90%) percent or greater in meeting all of the performance standards (“Goal”).
The Parties further agree that if the Goal is attained, the Agreement will
without interruption enter into the Initial Term for services in accordance with
the Project Timeline. Either Party may terminate this Agreement without cause
and for convenience at any time during the Pilot Term and within (24) hours
after the completion of the Pilot Term.. If Publisher terminates this Agreement
without cause and for convenience only during the Pilot Term or within
(24) hours following the Pilot Term, Publisher agrees to pay to Company an early
termination fee of forty thousand dollars ($40,000) payable in US Funds within
90 days following such termination (“Early Termination Fee”).
Unless either Party terminates this Agreement pursuant to the provisions hereof,
this Agreement will continue for a three (3) year term starting on the first day
following the end of the Pilot Term (“Initial Term”) and will include all of the
Publisher’s newspapers within the Project Timeline. Publisher shall have the
right to renew this Agreement for an additional two (2) year term (“Renewal
Term”) by providing Company at least one hundred and eighty (180) days written
notice prior to the expiration of the Initial Term or any subsequent Renewal
Terms of its intention to renew.
Either Party reserves the right to terminate this Agreement if the other Party
breaches any material provision contained in this Agreement or attachment hereto
(including payment obligations) and such breach is not cured within thirty
(30) written days’ notice thereof.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

1



--------------------------------------------------------------------------------



 



3. Program — The program for which Company will perform the Services on behalf
of Publisher (the “Program”) is described as follows: Company will provide 24/7,
365 days a year, inbound classified ad-taking service for Publisher’s transient
and commercial customers, but excluding customers on a revenue contract, and
excluding web-generated ads, walk-ins and free ads, and in the business
categories set forth in Attachment B as may be amended from time to time by
Publisher (“Business Categories”), as well as customer service related to such
ad taking. Unless specifically requested by Publisher, Company will not be
responsible for any retail or non-transient contract accounts owned by outside
sales reps in any Business Categories. The Business Categories may vary by
Publication. Publisher may revise and amend Business Categories at any time to
remove or add any business category or publication. Publisher agrees not to
utilize any other non-affiliated third party who performs like services provided
hereof by the Company throughout the Term(s) of this Agreement.
4. Services — The Services to be performed by Company for Publisher in
connection with the Program are described in this Agreement. The Services shall
be performed by Company for Publisher and in accordance with the provisions of
this Agreement.
Company will take, format, review, approve as necessary, sell, facilitate
payment by credit card for, and submit to Publisher, Publisher’s completed
inbound classified ads (“Ads”) from transient and commercial customers, but
excluding customers on a revenue contract, for the Business Categories set forth
in Attachment B, and as may be set forth in the Training Manual (as defined
below).
5. Rates — Company will charge Publisher a flat rate fee of   *   (   *   %)
percent on the Net Sales for all Ads in all Business Categories taken by the
Company and published by the Publisher (“Fee”). The Fee is based upon a minimum
of   *   dollars ($   *   ) annually of classified ad business outsourced to
Company, calculated by taking the Publishers classified ad business for the
Business Categories outsourced to Company (“Guarantee”) for each successive
twelve-month period during the Term starting with the twelve-month period ending
on the first anniversary of the last day of the Ramp-Up Period (each, a
“Twelve-Month Period”). The Guarantee is subject to a ramp up period of fifty
(52) weeks after the launch of the first of the Publisher’s properties being
outsourced to Company following the Pilot Term (the “Ramp-up Period”). If
Publisher fails to meet the Guarantee in the aforesaid amount of time and
following the Ramp-up Period, the Fee will be measured in each Twelve-Month
Period and will then be subject to an adjustment if necessary for the
Twelve-Month Period following the measured Twelve-Month Period in accordance
with the fee scale in Attachment C (“Fee Scale”). Net Sales is defined as
revenue minus adjustments after adjustments have been calculated (adjustments
are defined as credits and billing adjustments). All Fees (i) will remain fixed
for the Term, and (ii) are all inclusive, unless otherwise specifically noted
herein. Company maintains the right to adjust its Fees associated with this
Agreement in accordance with the Fee Scale in Attachment C.
6. Payment Terms – Company will process all Ad sales either on a pre-paid via
credit card basis (with Publisher’s designated processor processing payment) or
through pre-approved billing relationships for Publisher’s customers. For credit
card customers: Company’s ad taking software automatically verifies credit card
number, expiration date, card holders name and billing address and transmits
information back to Publisher’s designated credit card processor for processing.
as well as all such information but without credit card numbers to Publisher.
For billing customers: Company will transcribe customers name, billing address,
state, city and zip code for all billing customers and will forward to Publisher
for processing. Company will prepare a monthly reconciliation of Ad sales by all
payment types and will forward it with a monthly invoice to Publisher for the
previous month’s transactions. Publisher will pay Company their monthly Fees net
thirty (30) days from the date of invoice via wire transfer.
Company acknowledges that it is responsible for complying with data security
requirements that have been established by credit card issuers or their
acquiring bank, including without limitation Payment Card Industry Data Security
Standards (“PCI Standards”), and represents and warrants that it is in
compliance with the PCI Standards. Company represents and warrants that it will
comply with other relevant requirements as may be prescribed by law.
Except in cases where federal or state law enforcement have prohibited the
release of information connected to a
 

*   Confidential portions omitted and filed separately with the Commission.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

2



--------------------------------------------------------------------------------



 



security breach of protected information, Company will comply with state data
theft and breach notification requirements, and will notify Publisher of any
actual or suspected security breach within twenty-four (24) hours after the
discovery of that breach or potential breach.
7. Information and Telecommunications Technology – Company will be responsible
for covering all costs incurred during call center implementation (voice and
data). Costs include but are not limited to required hardware, software,
services, maintenance, etc, as well as all ongoing and required maintenance and
usage costs necessary for Company to perform the Services (“Standard
Programming”). Any required Company infrastructure upgrades will be covered by
Company. Long distance services will be paid by Publisher at a rate of
$.017/minute to the Company. Company will provide Publisher no less than fifteen
(15) days to test the system prior to launching the Program. IT support offered
by Company specific to the integration process may be requested by Publisher at
their facility. Publisher agrees to pay any necessary travel related expenses
for such support.
8. Advertising Transmission — Company will process all Ads through its internal
ad sales software applications or, as mutually agreed upon through the
Publisher’s front end systems whereby the Publisher will provide the Company
with any and all licenses as may be required to facilitate the ad taking through
its front end systems. Where the Company shall use its internal ad sales
software, Company will electronically export finished ads through an integration
process with Publisher’s Mactive front end ad taking system free of charge. The
Ad database feeds will be sent by Company to such locations and at such times
designated by Publisher and in accordance with their associated deadlines. All
Ads will be electronically transmitted via a secured virtual private network
between Company and Publisher. Company will create Metatags (ad field
requirements) in the format and type requested by Publisher. Publisher will not
have direct control of system Metatags but Publisher will maintain conceptual
control of Metatags and Company will honor any such conceptual requests.
Notwithstanding the Force Majeure provision in this Agreement, Company will be
liable for ad transmission failures that result from reasons solely within their
control and Publisher assumes liability for ad receipt failure for reasons
solely within their control . Any such Company liabilities will be limited by
§18 Limitation of Liability .
All changes to the pre-existing deadlines will be submitted to the Company by
the Publisher at a minimum of 24 hours in advance of the required change.
The Ads will not contain any computer code: (a) designed to disrupt, disable,
harm, or otherwise impede in any manner, including aesthetical disruptions or
distortions, the operation any software, hardware, firmware, computer system or
network (sometimes referred to as “viruses” or “worms”); (b) that would disable
any software, hardware or system(s) or impair in any way its operation based on
the elapsing of a period of time, exceeding an authorized number of copies, or
advancement to a particular date (sometimes referred to as “time bombs,” “time
locks,” or “drop dead” devices); (c) (without Company first receiving prior
written approval from Publisher) the purpose or result of which is to act as a
passive or active information collection or transmission mechanism with regard
to information about or in any way related to a recipient of an email,
including, without limitation, clear Graphics Interchange Formats, 1x1 pixels,
web bugs, cookies or other similar devices (sometimes referred to as “spyware,”
“passive collection mechanisms” or “PCMs”); (d) that would permit Company to
access Publisher’s or a customer’s software, hardware or system(s); or (e) that
could cause damage to a user’s computer, download a software application(s),
change a user’s settings, prevent software from being uninstalled or create a
series of multiple, sequential, stand-alone advertisements (including by pop-up
window or pop-under window).
9. Monitoring and Quality Assurance - Company will allocate its standard quality
monitoring and assurance technologies to the Program; and shall use same to
ensure that its CSAs comply with the Program requirements set forth in this
Agreement and with the standards set forth in the Training Manual. Publisher, at
its discretion, reserves the right to perform its own monitoring and quality
assurance of Company via on-site inspections and/or immediate access to recorded
calls for call monitoring. Company agrees to maintain, at minimum, one
(1) active workspace on-location for Publisher’s staff to utilize during on-site
activities, as well as four log-ins for access to recorded calls.
Publisher and Company agree to develop agent quality monitoring forms within the
first 90 days of implementation. Company will use this form to monitor and
evaluate a minimum of two calls per agent per week. Company will record 100% of
agent calls through an automatic call recording system, and will securely
archive, in accordance with industry

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

3



--------------------------------------------------------------------------------



 



standards, all calls handled on Publisher’s behalf for a period of not less than
91 days and agrees to make all such calls available to Publisher for remote
access.
Publisher and Company agree to meet or confer a minimum of one time each month
for quality calibration sessions.
10. Staffing; Training and Development
     10.1. Staffing. Company will staff and manage the Program with qualified
individuals it deems sufficient to perform the Services hereof. Company is
responsible for hiring all staff and covering all ongoing attrition costs. All
classified telephone calls will be answered by Company by a live Customer Sales
Advisor (a “CSA”) in accordance with Company training and information current at
the time of the call, and otherwise in accordance with the parameters and
specifications, and the policies, procedures and guidelines, set forth or
provided for in this Agreement and/or developed by the Parties, as updated from
time to time by the Parties, and otherwise in accordance with the Parties’
policies and the guidelines. All CSAs will be supervised by a supervisor or
coordinator and trained by Company.
All staff shall be legally qualified to be employed and to perform the Services
in compliance with all applicable laws, including United States immigration
laws. All services performed by Company, its staff or assigns are done so on an
independent basis. The CSA’s will not be employees of Publisher for any purpose,
including without limitation for federal or state tax purposes, and will not be
eligible for any benefits available to employees of Publisher. Company will be
responsible for and will indemnify Publisher and hold Publisher harmless against
any claims against Publisher, its affiliates or their respective employees and
agents asserted by a CSA as the result of an act or omission of another CSA
(e.g., sexual harassment) or resulting from Company’s failure to fulfill its
employment-related obligations to the CSA’s (e.g., paying wages, etc.).
     10.2. Training and Development. Publisher will be responsible for
designating a point of contact to provide initial training to a Company
representative on content related to the Services. Company will be responsible
for Company’s new hire training, all ongoing training, and training to new
Company employees at any point in the future. Company will be responsible for
developing the content for and delivering all training including, but not
limited to, a training manual (the “Training Manual”) that will incorporate all
best practices for CSAs, legal compliance issues, confidentiality and
Publisher-related issues, and covering all training related expenses except the
Publisher’s designated point of contact’s training expenses.
Reasonably requested product or content training requests by Publisher will be
submitted to Company and will be provided to all appropriate employees dedicated
to its sales center within a timeframe mutually agreeable to the Parties
(“Publishers Training”). Publisher will be responsible for providing Publishers
Training materials at its expense. Any Publishers Training changes or additions
that modify the product, content or duration of the Publishers Training will be
mutually agreed to by the Parties.
Unless otherwise requested or approved by Publisher, Company will limit the size
of training classes to a maximum of 25 employees per trainer per session, and
when required, each employee will have access to their own computer to actively
follow along throughout each training session.
Training certification is required by Company for all CSA’s and all CSA’s will
be certified prior to working for Company. This includes but is not limited to;
newspaper specific training, system training, sales training and minimum
standards certification. Company will track and report all training delivered to
employees. Publisher may observe the delivery of any of the Publishers training
provided by Company upon reasonable notice to Company. Company will maintain a
training history and skills inventory including assessment scores, attendance,
and competencies.
All training will be at Company’s expense.
     10.3. CSA Profile. The following are the minimum hiring requirements for
CSAs:

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

4



--------------------------------------------------------------------------------



 



          10.3.1. Education – Each CSA must have a high school diploma or GED
equivalent.
          10.3.2. Language Skills – Each CSA must have average oral and written
English communication skills.
          10.3.3. Reasoning Ability – Each CSA must be able to proactively
address and solve customer complaints and concerns.
          10.3.4. Skill and Knowledge – Each CSA must possess excellent customer
service (prior experience helpful) and organizational skills. Each CSA must be
able to work independently and be able to adjust to new situations and changing
priorities.
          10.3.5. Background Check – Each CSA must pass a Company background
check.
11. PROJECT SCOPE:
     11.1. Performance Targets – The Performance Targets that Company shall meet
in providing the Services for the Program are described hereto and incorporated
herein. All Performance Targets will be measured and reported in accordance with
the Publisher’s regular hours of operations Monday-Friday. If the Parties desire
to amend or modify same, such amendment or modification shall be memorialized in
a written amendment that when executed by the Parties shall be incorporated into
the Agreement. The following performance targets will be measured on a daily
basis.
     11.1.1. Inbound Service Level — This performance target defines the average
time in seconds until an ad queue call is answered. It is calculated as a daily
average of the total ad queue calls handled divided by the total hold time
before answer.
During the Pilot Term and during the ramp-up period of a Publication but only
for the Publication subject to the ramp-up: Company performance target for
answering Publisher ad calls is       *       %      of calls answered
within      *       seconds. Of the remaining       *       % of calls,       *
      % will be answered within         *        additional       *       .
Except as specifically set forth above, Company performance target for answering
Publisher ad calls is       *       % of calls answered within       *      
seconds. Of the remaining       *      % of calls,       *      % will be
answered within      *      .
     11.1.2. Call Abandonment — This performance target is defined as the total
number of ad queue calls abandoned. Company performance target for abandonment
is not to exceed     *     percent (       *       %) of all ad calls received.
     11.1.3. Credits – Company will maintain an error rate (“Error Rate”) of not
greater than     *    percent (      *       %) on monthly gross sales and
measured on a monthly basis. This is defined as the total dollar amount of
credits divided by total Ad revenue. This Performance Standard will be subject
to a 90-day ramp up period per Publication with an error rate of not greater
than       *      (       *      %) percent during this 90-day period. Gross
sales are defined as the total amount that is charged to the customer. Company
will adhere to the Publisher’s credit policy and procedures for adjustments.
Company and Publisher will investigate all credits in excess of $100.00 and will
mutually investigate where the deficiency occurred. If fault is determined to be
caused by Company’s error or omissions, Company will not be entitled to their
Fee on that particular Ad.
     11.1.4. Ad Sales Close Ratio — This service level defines the number of Ads
taken as a percentage of the number of Ad calls handled. Company service level
for Ad sales close ratio is a minimum of       *      
 

*   Confidential portions omitted and filed separately with the Commission.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

5



--------------------------------------------------------------------------------



 



percent (       *      %) of all Ad calls received per day. Company will measure
sales close performance against this metric on a daily basis and report it to
Publisher as set forth below.
          11.1.5. Performance Reports – Company will provide Publisher with
weekly, monthly, quarterly and annual Performance and Service Level Reports on
all metrics defined under the Program Scope.
Publisher will receive the following reports at no cost on the specified basis
by paper, by Publication and in the aggregate for all Publications. Company also
agrees to provide all of the following reports no less than weekly within twelve
(12) months from the execution of this Agreement.
Cross –selling between publications — monthly
Adjustments — monthly
Revenue per Order — monthly
Revenue by Category — monthly
Ad Sales Closing Ratio — monthly
Average Time to Answer Calls — monthly
Call Abandonment – weekly and monthly
Call Monitoring– monthly
Ad Frequency Conversion – weekly and monthly/Currently does not exist. Company
and Publisher will work toward creating this custom report.
ACD Calls per Hour – weekly and monthly
Ads per Hour – weekly and monthly
Up-sells — monthly. Currently does not exist. Company and Publisher will work
toward creating this custom report.
Company will provide Publisher weekly reports within 3-business days following
the completed week and within 5-business days following the completed month. The
Company is free to create and the Publisher is free to accept additional reports
as may be generated from time to time. Publisher has ability to request custom
reports. Custom report rates will be agreed upon prior to report development.
Company’s average report development fee will be $100 per hour.
     11.1.6. Deficiency in Meeting Standards –The Parties agree that in the
event any of the standards set forth in any of sections 11.1.1, 11.1.2, 11.1.3,
and 11.1.4 are not met in any month (calculated as an average for each of the
days of this month) for any Publication, the Company will have 30-days to cure
such deficiency or be subject to a Fee reduction of       *       percent for
the following 30 days. The STNG publications subject to the 90-day ramp up
period at the time of the assessment of the standards will not be included in
the calculation of standards for purposes of this section. This Fee reduction
shall be in addition to any other remedies that Publisher may have and not in
lieu thereof.
     11.1.7 Continuous Improvement — Three (3) months from the Effective Date of
the Initial Term and at least every four (4) months thereafter, during the
quarterly business audits, Company and Publisher will jointly review the
performance metrics for any improved usefulness, functionality or performance
associated with industry and commercial advances in the technology and methods
used by Company or its peers and competitors to perform services similar to the
Services. Company and Publisher acknowledge that they expect the performance
metrics to improve throughout the term of the Program. Throughout the term and
when known to the Company, the Company shall, on a non-confidential and
continuous basis, identify and notify Publisher of new methods of improving the
performance metrics, and identify, apply and notify Publisher of proven
techniques and tools from other installations within its operations that would
benefit Publisher either operationally or financially.
12. Intellectual Property – Except as specifically provided herein, all Software
or other materials, including, but not limited to, documentation, reports, data
and training materials, that are developed by Company will remain the
 

*   Confidential portions omitted and filed separately with the Commission.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

6



--------------------------------------------------------------------------------



 



property of the Company. All software or other materials, including, but not
limited to documentation, reports, data, the Publishers Training Manual and
training materials, that are developed by Publisher, or for Publisher as agreed
to and defined in writing by Company and Publisher , will remain the property of
the Publisher. All materials jointly created and approved by the parties will be
identified and can be permanently maintained by the Publisher.
13. Confidentiality –
     13.1. Either Party may desire, from time to time during the Term, to
disclose to the other valuable and confidential information. This will include,
without limitation, the disclosure to Company of personal information respecting
customers of Publisher (such as credit card information, email addresses, etc.)
and Company’s processes, rates or other such business information. The recipient
agrees not to use for its own purposes, nor to disclose such confidential
information to others and to use the same degree of care to safeguard such
confidential information as a reasonably prudent person would use to safeguard
its own confidential information of like importance. The recipient of any
confidential information agrees to use all such confidential information only
for the purposes expressly authorized by this Agreement or as may be otherwise
expressly authorized in writing by the disclosing Party. The presumption shall
be that all information which is disclosed by either Party during the Term is
confidential information but that presumption can be rebutted by a showing that
such information was at the time of disclosure to recipient either:

  i.   Publicly available through no fault of the recipient or;     ii.  
Already in the rightful possession of the recipient from a source other than the
disclosing Party; or;     iii.   In the case of Publisher’s information, was
authorized by Publisher for disclosure to callers in connection with the
Services.

     13.2. Each Party agrees that it will limit access to confidential
information of the other to those of its employees or agents who have a need to
know for purposes relating to this Agreement.
     13.3. The Parties acknowledge and agree that the nature of information to
be disclosed by Company for the purposes of responding to caller’s inquiries
will not include confidential information, including any information relating to
Publisher internal communications, the compensation of Publisher officers and
employees, investments in or by Publisher, Publisher’s financial condition or
the like. All calls requesting such information will be referred to Publisher in
accordance with its instructions.
     13.4. All information disclosed by one Party to the other, whether it is
confidential or otherwise, will, as between the Parties, remain the sole
property of the disclosing Party and the recipient shall acquire no right or
interest therein.
     13.5. Neither Party shall have any liability to the other hereunder for
disclosures made pursuant to subpoena or court order, provided that the
receiving Party has notified the non-receiving Party of any such demands for
disclosure prior to disclosing such information to provide the non-receiving
Party an opportunity to challenge such demand.
     13.6. In connection with Company being exposed to or processing personal
information about customers of Publisher which is held in a form capable of
being automatically processed (for example, on a computer) or in a structured
manual filing system on behalf of Publisher, Company shall: (i) process such
personal data only pursuant to the written instructions of Publisher; (ii)
implement appropriate technical and organizational measures designed to protect
such personal data from and against any accidental or unlawful destruction or
any accidental loss, alteration, unauthorized disclosure, use or access,
including, but not limited to, in connection with any transmission of such
personal data over a public or private network, and from and against all other
unlawful forms of processing, access, use and disclosure; (iii) process such
personal data fairly and lawfully; (iv) not use or further disclose such
personal data to any person except as required or permitted hereunder or with
the prior written consent of Publisher; (v) provide full cooperation and
assistance to Publisher in allowing data subjects to have access to such
personal data and to ensure that such personal data are deleted or corrected if
they are incorrect (or, if Publisher does not agree that they are

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

7



--------------------------------------------------------------------------------



 



incorrect, to have recorded the fact that the data subject considers such
personal data to be incorrect); and (vi) not process such personal data except
to the extent reasonably necessary for performance of this Agreement.
     13.7. Company will provide the strictest commercially reasonable levels of
security for all services by Company and networks being utilized by Company and
Company will use all commercially reasonable efforts to institute such
additional or improved security procedures as are necessary to protect the
confidentiality and integrity of, and limit access to, customer data on
Company’s networks. In any event, Company shall provide all services utilizing
security technologies and techniques and in accordance with industry best
practices and Publisher’s security policies, procedures and requirements,
including those relating to the prevention and detection of fraud or other
inappropriate use or access of systems and networks. Without limiting the
generality of the foregoing, Company shall implement and/or use network
management and maintenance applications and tools and appropriate fraud
prevention and detection and encryption technologies. In addition, Company, as
part of the Services, shall conduct a continuous security program (the “Security
Program”) that shall enable Publisher to (at Publisher’s cost): (a) conduct
periodic risk assessments to identify the specific threats and vulnerabilities
of Publisher due to the Services; and (b) monitor and test the Security Program
to ensure its effectiveness. Company shall review and adjust the Security
Program in light of any assessed risks. In no event shall Company’s actions or
inaction result in any situation that is less secure than the security Company
then provides for its own systems and data.
     13.8. Except in cases where federal or state law enforcement have
prohibited the release of information connected to a security breach of
protected information, Company will comply with applicable data theft and breach
notification requirements, and notify Company of any actual or suspected
security breach within twenty-four (24) hours after the discovery of that breach
or potential breach.
     13.9. The terms of this Section shall survive the termination of this
Agreement for any reason.
14. Access, Information, Audit – Publisher may at any time designate a
reasonable number of production and internal and/or external audit
representatives to visit Company’s facility to observe, monitor and review
quality, production, scheduling and other matters relating to the Program and
the Services and to Company’s performance under this Agreement, and to audit and
document processes relating to the Program and the Services and to Company’s
performance under this Agreement. Such Publisher representatives shall, upon
reasonable notice and without substantive interruption of operations, be
permitted by Company to enter the premises during normal business hours and
Company shall cooperate with such representatives and provide them on request
with access to, and all reasonable information with respect to the Services
provided to the Publisher.
15. Transition Assistance – In the case of termination of this Agreement for any
reason (or the suspension of Company’s performance due to Force Majeure),
Company will (on a time and materials basis at then published rates) provide
transition assistance to Publisher and any third party requested by Publisher
during a reasonable period as is necessary to transition services to another
service provider so as to enable Publisher to move the services to such third
party (whether temporarily or permanently) in a commercially efficient and
seamless manner.
16. Warranty – Company represents and warrants that it has the right to enter
into this Agreement and to perform the Services described herein this Agreement.
Company further represents that it has the expertise to perform the Services and
that the provision of such Services, will not be in violation of any laws rules,
regulations and/or orders.
17. Indemnification – The provisions of this Section shall survive termination
of this Agreement.
17.1. Company Obligation to Indemnify – Company shall indemnify and defend
Publisher and its parents, subsidiaries, affiliates, directors, officers,
employees, representatives, agents, successors and assigns (each a “Publisher
Party”) against all obligations, liabilities, damages, penalties, losses, liens
claims, demands, causes of action, judgments settlements, costs and expenses
(including court costs and attorneys’ fees) (collectively. “Claims”), including,
but not limited to, Claims by Company employees and Claims for harm,
infringement, injury or death to person and damage to property, incurred by, or
imposed or asserted against a Publisher Party, when any such Claim arises from
or in connection with any of the following matters: (1) Company breach of this
Agreement; (2) any violation by Company of applicable laws including but not
limited to laws applicable to the Ads taken by Company hereunder, and laws
concerning personal privacy and data privacy, (3) any employment related suits
and/or claims

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

8



--------------------------------------------------------------------------------



 



filed by Company employees and/or prospective employees, (4) any action taken by
Publisher at the request of or upon the instructions of Company,
(5) infringement of a third party’s copyright, trademark, patent, technology or
any other intellectual property rights, and (6) any script or other written or
oral presentation or any advertising or support materials furnished by Company
for use hereunder.
17.2 Publisher Obligation to Indemnify – Publisher shall indemnify and defend
Company and its parents, subsidiaries, affiliates. directors, officers,
employees, representatives, agents, successors and assigns (each, a “Company
Party”) against all Claims, including, but not limited to, Claims by Publisher
employees and Claims for harm, injury or death to person and damage to property,
incurred by, or imposed or asserted against, a Company Party by a third party
when any such Claim arises from or in connection with any of the following
matters: (1) Publisher breach of this Agreement, (2) any representation or
warranty made by Publisher to its customers, whether via its website or any
other medium, (3) any violation by Publisher of applicable laws concerning
personal privacy and data privacy, (4) any script or other written or oral
presentation or any advertising or support materials furnished by Publisher for
use hereunder by Company, and (5) any action taken by Company at the written
request of or upon the written instructions of Publisher.
18. Limitation of Liability — EXCEPT FOR LIABILITY EXPRESSLY DESCRIBED UNDER
§11.1.6 (DEFICIENCY IN MEETING STANDARDS), §17 (INDEMNIFICATION), OR FOR BREACH
OF §13 (CONFIDENTIALITY), NEITHER PARTY SHALL HAVE ANY LIABILITY TO THE OTHER
PARTY WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHER THEORY FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES WHETHER UNDER THEORY OF CONTRACT,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE. THE ENTIRE LIABILITY
FOR BREACH OF THIS AGREEMENT AND ANY LIABILITY HEREUNDER SHALL NOT EXCEED THE
AMOUNT PUBLISHER HAS PAID COMPANY DURING THE PREVIOUS SIX MONTHS OF THIS
AGREEMENT. THE PARTIES AGREE THAT THE LIMITATIONS IN THIS SECTION ARE A
BARGAINED FOR EXCHANGE RELATING TO THE FEES TO BE PAID FOR THE PARTIES’ RIGHTS
AND OBLIGATIONS WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS LIMITATION OF LIABILITY
SECTION SHALL NOT APPLY TO DAMAGES ARISING OUT OF ANY CLAIMS, INCLUDING CLAIMS
BY THIRD PARTIES, THAT EITHER PARTY HAS INFRINGED ANY INTELLECTUAL PROPERTY
RIGHTS. The provisions of this §18 Limitation of Liability shall survive
termination of this Agreement and any agreement formed herewith.
19. Force Majeure — A Party whose performance is prevented, restricted, or
interfered with by reason of a Force Majeure condition shall be excused from
such performance to the extent of such Force Majeure condition so long as such
Party provides the other Party with prompt written notice describing the Force
Majeure condition and takes all reasonable steps to avoid or remove such causes
of nonperformance and immediately continues performance whenever and to the
extent such causes are removed. Notwithstanding the above, Publisher shall have
the right to terminate this Agreement immediately if such Force Majeure
condition continues for more than thirty 30 days. For purposes of this
Agreement, Force Majeure shall mean an event or occurrence beyond the reasonable
control of such Party including, but not limited to, fire, severe weather or
storms, floods, earthquakes or other natural disasters, nuclear or other civil
or military emergencies.
20. Dispute Resolution — In the case of any disputes under this Agreement, the
parties shall first attempt in good faith to resolve their dispute informally,
or by means of commercial mediation, without the necessity of a formal
proceeding.
Arbitration of Disputes — Any controversy or dispute arising out of or relating
to this Agreement, or the breach thereof, which cannot otherwise be resolved as
provided above shall be resolved by arbitration conducted in accordance with the
commercial arbitration rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitral tribunal may be entered in any
court having jurisdiction thereof. The arbitration tribunal shall consist of a
single arbitrator mutually agreed by the parties, or in the absence of such
agreement within thirty (30) calendar days from the first referral of the
dispute to the AAA, designated by the AAA. The place of arbitration shall be
Erie County, NY, U.S.A., unless the parties shall have agreed to another
location

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

9



--------------------------------------------------------------------------------



 



within fifteen (15) calendar days from the first referral of the dispute to the
AAA. The arbitral award shall be final and binding. The parties waive any right
to appeal the arbitral award, to the extent a right to appeal may be lawfully
waived. Each party retains the right to seek judicial assistance: (i) to compel
arbitration; (ii) to obtain interim measures of protection prior to or pending
arbitration, (iii) to seek injunctive relief in the courts of any jurisdiction
as may be necessary and appropriate to protect the unauthorized disclosure of
its proprietary or confidential information, and (iv) to enforce any decision of
the arbitrator, including the final award. The arbitration proceedings
contemplated by this Section shall be as confidential and private as permitted
by law. To that end, the parties shall not disclose the existence, content or
results of any proceedings conducted in accordance with this Section, and
materials submitted in connection with such proceedings shall not be admissible
in any other proceeding, provided, however, that this confidentiality provision
shall not prevent a petition to vacate or enforce an arbitral award, and shall
not bar disclosures required by law.
21. Notices – All notices, requests, demands and other communications required
or permitted to be given or delivered under or by reason of the provisions of
this Agreement shall (unless otherwise specifically provided herein) be in
writing (which shall include notice by telecopy or like transmission), and shall
be deemed given upon actual receipt (or refusal of such receipt) and may be sent
by personal delivery, facsimile transmission, overnight Federal Express or
similar bonded, overnight courier service or certified first-class mail, return
receipt requested, to the Parties at the addresses and facsimile numbers set
forth below (or such other addresses and facsimile numbers as a Party may have
specified by notice given to the other parties hereto pursuant to this
provision). In the event of any notice to be sent to Company a copy of such
notice should be sent to Classifieds Plus, Inc. located at 6215 Sheridan Drive,
Williamsville, NY 14221 and Attn: Chief Operating Officer. In the event of any
notice to be sent to Publisher, a copy of such notice should be sent to The
Sun-Times Company located at 350 N. Orleans St., 10th Floor, Chicago, IL 60654
and Attn: Chief Operating Officer.
22. Assignment – No right, obligation or interest in this Agreement shall be
assigned by either Party, whether by action of law or otherwise; provided,
however, that (a) either Party will assign all of its rights and obligations
under this Agreement to any party that succeeds to substantially all of its
assets whether through merger, buy-out or otherwise and will require that the
successor/purchaser assume all obligations of this Agreement; and (b) if any of
Publisher’s subsidiaries or publications are sold, transferred or otherwise
acquired by another party, Publisher may transfer all of its rights and
obligations under this Agreement as they relate to the purchased or transferred
publication or publications and the classified ad-taking business serviced by
Company associated with such purchased or transferred publication or
publications will continue to be included as Publisher’s business for the
calculation of the Guarantee and for the amount of the Fee provided that Company
continues to provide its services for the transferred publication or
publications. If any of Publisher’s subsidiaries or publications are sold,
transferred or otherwise acquired by another party, Publisher and Company will
cooperate to determine which information regarding sales, payment and other
pertinent information should be disclosed to the parties involved for the
determination of Guarantees and the amount of the Fee.
23. Severability – If any provision of this Agreement, or portion thereof, shall
be adjudged by any court of competent jurisdiction to be unenforceable or
invalid, that provision shall be limited or eliminated to the minimum extent
necessary so that this Agreement shall otherwise remain in full force and effect
and enforceable.
24. Relationship of the Parties – The Parties agree that they are independent
contractors and that this Agreement and relations between Company and Publisher
hereby established do not constitute a joint venture, agency or contract of
employment between them, or any other similar relationship. Neither Party has
the right or authority to assume or create any obligation or responsibility on
behalf of the other.
25. Waiver – No failure or delay in exercising any right hereunder will operate
as a waiver thereof, or will any partial exercise of any right or power
hereunder preclude further exercise. Any waivers or amendments shall be
effective only if made in writing and signed by an authorized representative of
the Parties hereto.
26. Governing Law – This Agreement shall be construed, and the legal relations
between the Parties hereto shall be determined, in accordance with the laws of
the State of New York, without regard to its conflict of law rules.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

10



--------------------------------------------------------------------------------



 



27. Entire Agreement – This Agreement, including any attachments or exhibits
hereto, covers the entire agreement and understanding of the Parties relating to
the subject matter hereof. This Agreement, as of its effective date, cancels and
supersedes all other agreements, express or implied, in writing or otherwise,
between Publisher and Company pertaining to such subject matter (other than such
pre-Agreement confidentiality agreements and undertakings as either Party
hereto, its employees or representatives, may have entered into or delivered).
28. Insurance – Company shall maintain the following minimum insurance
coverages: (i) Worker’s Compensation — Statutory; (ii) Employer’s Liability —
$1,000,000 each occurrence; (iii) Comprehensive General Liability, including
contractual liability coverage (Bodily Injury and Property Damage) — $5,000,000
each occurrence. Company will furnish Publisher certificates confirming such
coverage thereon.
29. Successors & Assigns – This Agreement shall be binding upon and shall inure
to the benefit of each of the Parties hereto and their respective successors and
permitted assigns.
30. Injunctive Relief – Company acknowledges and agrees that Publisher is
significantly reducing its classified ad-taking network in reliance on Company’s
promises to ad-taking services on the terms and subject to the conditions set
forth in this Agreement. Company therefore agrees that Publisher, in addition to
any other rights and remedies Publisher may have at law or in equity, shall be
entitled to seek an order of specific performance, injunction, restraining order
or such other interim or permanent equitable relief (without the requirement to
post bond) restraining Company from committing or continuing any breach of its
obligations contained herein.
31. MISCELLANEOUS CONDITIONS –
Company will provide written proof of financial stability within sixty (60) days
of year-end.
Publisher agrees to advertise and regularly promote the availability of the
24-hour classified advertising order taking services in print and online and
without cost to the Company. Advertising and promotion is at the Publisher’s
discretion and in accordance with the Publisher’s space availability.
Company may, with Publisher’s prior written approval, issue a press release
concerning the business relationship with Publisher set out in this Agreement.
Publisher agrees not to unreasonably withhold permission.
This Agreement formed herewith may not be changed orally, but only in writing
signed by the Parties. No waiver of any provision of this Agreement shall be
effective unless acknowledged in writing by a duly authorized representative of
the Party making the waiver.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by signing
below.
Accepted by:

                  The Sun-Times Company   Classifieds Plus, Inc.    
 
               
Signature
  /s/ Cyrus F. Freidheim, Jr.
 
  Signature   /s/ Donald M. Liddle
 
   
 
               
Print
  Cyrus F. Freidheim, Jr.   Print:   Donald Liddle    
 
               
Title
  President   Title:   Chief Operating Officer    
 
               
Date
  February 26, 2008
 
  Date   February 26, 2008
 
   

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

12



--------------------------------------------------------------------------------



 



Attachment A
Project Timeline
This Attachment A summarizes the Project Timeline for the rollout of the STNG
properties for Total Outsourcing to Company on the proposed implementation
timetable for services, commencing with the launch of the Pilot Term and in
successive weeks. This Project Timeline is a good faith estimate defining the
timeline for the rollout. Both Parties will use all reasonable efforts to meet
the Project Timeline. Any unexpected delays by either Party in meeting the
Project Timeline will be reviewed and discussed between the Parties for
resolution.
Phase I      Fox Valley Publishing Estimated eight week (8) implementation plan
representing 100% of all classified ad taking business associated with all
Business Categories as defined in Attachment B outsourced to Company by Fox
Valley Publishing
Phase II      Chicago Sun Times            Estimated eight (8) week
implementation plan commencing with the completion of the Pilot Term
representing 100% of all classified ad taking business associated with all
Business Categories as defined in Attachment B outsourced to Company by Chicago
Sun-Times.
Phase III      Midwest Suburban Publishing           Estimated eight (8) week
implementation plan commencing with the completion of Phase II of this Agreement
representing 100% of all classified ad taking business associated with all
Business Categories as defined in Attachment B outsourced to Company by Midwest
Suburban Publishing.
Phase IV      Pioneer Press           Estimated eight (8) week implementation
plan commencing with the completion of Phase III of this Agreement representing
100% of all classified ad taking business associated with all Business
Categories as defined in Attachment B outsourced to Company by Pioneer Press.
Phase V      Post Tribune           Estimated eight (8) week implementation plan
commencing with the completion of Phase IV of this Agreement representing 100%
of all classified ad taking business associated with all Business Categories as
defined in Attachment B outsourced to Company by Post Tribune.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

13



--------------------------------------------------------------------------------



 



Attachment B
Business Categories
As of the date of this Agreement, and as set forth herein, Company will provide
Services for Publisher’s transient and commercial customers (excluding customers
on a revenue contract) in the following Business Categories (but excluding web
generated ads, walk-ins and free ads):
ANNOUNCEMENTS-excluding Happy Ads and Holiday Greetings
MERCHANDISE
AUTOMOTIVE
GARAGE SALES
OBITS/DEATH NOTICES
REAL ESTATE
RECREATIONAL VEHICLES
FINANCIALS
RECRUITMENT
RENTALS

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

14



--------------------------------------------------------------------------------



 



Attachment C
Fee Scale
In accordance with the terms and conditions of §5 (Rates) of this Agreement, the
Fee will be as follows based on the classified ad taking business outsourced to
Company measured for each Twelve-Month Period (“Amount”):

                      Amount of   * dollars ($      *      ) and greater: flat
Fee of      *      %
Amount from
  $      *   to   $      *   : flat Fee of * %
Amount from
  $      *   to   $      *   : flat Fee of * %
Amount from
  $      *   to   $      *   : flat Fee of * %

 

*   Confidential portions omitted and filed separately with the Commission.

              CFF   DL
Final Agreement 02.26.2008
  Publisher   Company

15